DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims are drawn to the general notion of a display panel. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit, when these structural and functional features are considered with all other structural and functional features in each of the respective claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Tsutsui, Yusuke, US 20020036626 A1, describes a display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers, and having a switch-multiplexed negative power supply rail (see Fig. 1), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit;  
Bu, Lin-Kai et al., US 20030234758 A1, describes an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers (see Fig. 15), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Lee, Dai Yun et al., US 20050140596 A1, describes an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers (see Figs. 4, 6, 11), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit;

Shirasaki; Tomoyuki et al., US 20080111812 A1, describes an active matrix oled display containing a plurality of pixels, each of the pixels disposed at a crossing of a plurality of row-wise arranged scan lines and a plurality of column-wise arranged data lines, each of the pixels containing multiple transistors, a capacitor, an organic light emitting diode, and a switch applying a power source voltage connection (see Fig. 10), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Ozaki; Tsuyoshi, US 20080180365 A1, describes an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers (see Fig. 1), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Ogura; Jun, US 20080238953 A1, describes a display panel having a pixel circuit containing a detection circuit which senses a drive transistor parameter and causes 
Tomida; Masatsugu et al., US 20090002282 A1, describes an active matrix oled display containing a plurality of pixels, each of the pixels disposed at a crossing of a plurality of row-wise arranged scan lines and a plurality of column-wise arranged data lines, each of the pixels containing multiple transistors, a capacitor, an organic light emitting diode, and two distinct power source voltage connections to the oled cathode (see Fig. 17), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit;  
Shirai; Hiroaki, US 20090109158 A1, describes an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers (see Fig. 1), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Yamamoto; Tetsuro et al., US 20090135111 A1, describes a display panel having a pixel circuit containing a detection circuit which senses a pixel transistor parameter and causes compensation based on the sensed parameter (see Fig. 14A, [0042]), but does not describe a charge eliminating sub-circuit having a control terminal 
Levey; Charles I., US 20090295423 A1, describes an active matrix oled display containing a plurality of pixels, each of the pixels disposed at a crossing of a plurality of row-wise arranged scan lines and a plurality of column-wise arranged data lines, each of the pixels containing multiple transistors, a capacitor, an organic light emitting diode, and two distinct power source voltage connections (see Figs. 1-3), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Kishi; Noritaka, US 20100045646 A1, describes a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, an emission transistor, a compensation transistor, a first and second power supply connection, and a reset line (see Fig. 6A), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Yoo; Myoung-Hwan et al., US 20100091006 A1, describes an active matrix oled display containing a plurality of pixels, each of the pixels disposed at a crossing of a plurality of row-wise arranged scan lines and a plurality of column-wise arranged data lines, each of the pixels containing multiple transistors, a capacitor, an organic light emitting diode, and a switch element selecting and applying one of at least two selectable power supply voltages to a pixel’s power supply line (see Figs.1, 2), but does not describe a charge eliminating sub-circuit having a control terminal connected to a 
Chung; Ho-Ryun, US 20110025678 A1, describes an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers (see Fig. 5), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Jeong; Jin-Tae, US 20110050741 A1, describes a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, an emission transistor, a compensation transistor, a first and second power supply connection, and a reset transistor (see Fig. 6), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Minami; Tetsuo et al., US 20120313923 A1, describes an active matrix oled display containing a plurality of pixels, each of the pixels disposed at a crossing of a plurality of row-wise arranged scan lines and a plurality of column-wise arranged data lines, each of the pixels containing multiple transistors, a capacitor, an organic light emitting diode, and two distinct power source voltage connections (see Fig. 19), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit;

Kim; Minki et al., US 20130002641 A1, describes an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers (see Figs. 2, 3), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Mizukoshi; Seiichi, US 20130050292 A1, describes an organic oled display 20 containing a pixel having a drive transistor DT, a scan transistor ST1, and a switched sense line RL for detecting pixel abnormalities (see Fig. 4A, [0075], [0078]), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Han; Byung-Hun et al., US 20130057530 A1, describes an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers (see Fig. 23A), but does not describe a charge eliminating sub-circuit having a 
Jeong; Ui-Taek et al., US 20130169699 A1, describes a display containing a pixel P having a timing controller 8, a driving TFT, and a scan driver 4 which detects and compensates data signals based on the driving TFT threshold and mobility (see Figs. 1, 2, [0018]), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit;
Okuno; Takeshi et al., US 20140160185 A1, describes an OLED display device containing a timing controller driving a scan-line multiplexed supply-generated voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers (see Fig. 19), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Kumeta; Masayuki et al., US 20140168195 A1, describes a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, a sense transistor, an emission transistor, a compensation transistor, a first and second power supply connection, and a reset transistor (see Fig. 12), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Kim; Ji-Hye et al., US 20140354285 A1, describes a display panel having a pixel circuit containing a detection circuit which senses defective pixel elements, and which 
Shim; Jongsik et al., US 20150123953 A1, describes an organic oled display 20 containing a timing controller 11 and a pixel P having a drive transistor DT, a scan transistor ST1, and an ST2 switched sense line 15 for detecting drive transistor DT threshold and mobility variance (see Figs. 1, 2, 3, [0026], [0030]-[0031]), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Yamamoto; Tetsuro et al., US 20150129903 A1, describes an active matrix oled display containing a plurality of pixels, each of the pixels disposed at a crossing of a plurality of row-wise arranged scan lines and a plurality of column-wise arranged data lines, each of the pixels containing multiple transistors, a capacitor, an organic light emitting diode, and two distinct power source voltage connections (see Figs. 1-3), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Tani; Ryosuke et al., US 20150187268 A1, describes an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers (see Fig. 6), but does not describe a charge eliminating sub-circuit having a 
Cho; Min-Su, US 20150188431 A1, describes an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers (see Fig. 9), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Bi; Yafei et al., US 20150294626 A1, describes an organic oled display containing a pixel 22 having a drive transistor TD, a scan transistor SW1, and an SW2 switched sense line 23 to an amplifier 42 for detecting pixel condition (see Fig. 3, [0002], [0023], [0035]), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit;
Kim; Su Weon, US 20160012799 A1, describes a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, a sense transistor, a first and second power supply connection, and a reset transistor (see Fig. 12), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Yang; Shengji, US 20160062522 A1, describes a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, an emission transistor, a first and second power supply connection, and a reset transistor 
Kwon; OhJong, US 20160062548 A1, describes a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, a sense transistor, an emission transistor, a compensation transistor, a first and second power supply connection, and a reset transistor (see Fig. 8B), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Yang; Shengji, US 20160103513 A1, describes a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, a sense transistor, an emission transistor, a compensation transistor, a first and second power supply connection, and a reset transistor (see Fig. 1), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Park; Kwang-Mo et al., US 20160125811 A1, describes a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, a sense transistor, an emission transistor, and a first and second power supply connection (see Fig. 3), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 

Tsujita; Yoshiki, US 20160343278 A1, describes a display panel having a pixel circuit containing a detection circuit which senses a pixel transistor parameter and responds to the sensed parameter (see Fig. 3, [0183]), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit;
Tani; Ryosuke et al., US 20160351095 A1, describes a display 110 containing a subpixel SP having a drive transistor DRT, a scan transistor SWT, and an SENT switched sense line RVL for detecting drive transistor DRT threshold and mobility variance (see Figs. 1, 2, 3, [0053], [0067]), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Takizawa; Kazuo et al., US 20170025061 A1, describes an organic oled display 10 containing a pixel 11 having a drive transistor T2, a scan transistor T1, and a T3 switched shared data and sense line S(J) connected to a circuit 330 containing an operational amplifier 331 for detecting pixel characteristics (see Figs. 1, 6, [0002]-[0003], [0227], [0238]), but does not describe a charge eliminating sub-circuit having a 
Wu; Yuanchun et al., US 20170039941 A1, describes an active matrix oled display containing a plurality of pixels, each of the pixels disposed at a crossing of a plurality of row-wise arranged scan lines and a plurality of column-wise arranged data lines, each of the pixels containing multiple transistors, a capacitor, an organic light emitting diode, and two distinct power source voltage connections (see Fig. 1), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Kuo; Ping Sheng, US 20170110052 A1, describes a display panel having a pixel circuit containing a circuit which senses a transistor parameter and causes compensation based on the sensed parameter (see Fig. 2, [0044]), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Cai; Yuying, US 20170140704 A1, describes an active matrix oled display containing a plurality of pixels, each of the pixels disposed at a crossing of a plurality of row-wise arranged scan lines and a plurality of column-wise arranged data lines, each of the pixels containing multiple transistors, a capacitor, an organic light emitting diode, and two distinct power source voltage connections (see Fig. 1), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning 
Hong; Moo Kyoung et al., US 20180061292 A1, describes a display panel having a pixel circuit P and a detection circuit 310 detecting a defective sense transistor in a pixel (see Figs. 1, 3, [0018]), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
An; Changho et al.	US 20180137825 A1, describes a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, a sense transistor, an emission transistor, and a first and second power supply connection (see Fig. 11), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Takahashi; Seiki, US 20180275795 A1, describes a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, a sense transistor, an emission transistor, a compensation transistor, a first and second power supply connection, and a reset transistor (see Fig. 3), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Jang; Hoon et al., US 20190121476 A1, describes an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate 
Sato; Hiroyuki et al., US 7317400 B2, describes a display panel having a pixel circuit containing a detection circuit which senses a pixel transistor parameter and causes compensation based on the sensed parameter (see Fig. 1, column 2 lines 19-26), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit; 
Han; Jefferson Y., US 9207851 B1, describes a display device having a display panel formed of a matrix of pixels, each pixel containing a light emitting device dual purposed to both emit and detect light (see column 1 line 64 to column 2 line 23), but does not describe a charge eliminating sub-circuit having a control terminal connected to a second scanning signal line and other terminals connected to a first terminal and second terminal of a driving sub-circuit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693